In an automobile negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Jordan, J.), entered November 10, 1986, which is in favor of the defendants, upon a jury verdict on the issue of liability, and which denies the plaintiffs’ motion to set aside the verdict.
Ordered that the judgment is affirmed, with costs.
It is undisputed that the vehicle which the defendant Olfano was operating came into contact with the rear of the vehicle operated by the plaintiff Robert Stevenson. In view of the disputed issues of fact concerning the circumstances immediately preceding the accident and the fact that the defendants came forward with an exculpatory explanation, the factual evaluation of the evidence was properly put before the jury (see, Pfaffenbach v White Plains Express Corp., 17 NY2d 132).
As a review of the record indicates that the jury’s verdict was based on a fair interpretation of the evidence and a valid line of reasoning which could lead rational people to a similar conclusion, it cannot be said that the verdict was against the weight of the evidence (see, Coyle v Egalite, 121 AD2d 676).
We have reviewed the plaintiffs’ remaining contentions and find them to be without merit. Thompson, J. P., Brown, Rubin and Harwood, JJ., concur.